United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit               December 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60201
                           Summary Calendar




                              ALI YANTO,

                                                           Petitioner,


                                VERSUS


              ALBERTO R. GONZALES, U S Attorney General,


                                                           Respondent.



          ON PETITION FOR REVIEW OF AN ORDER OF THE BOARD OF
                          IMMIGRATION APPEALS
                             (A78 579 526)




Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

      In this appeal, Yanto, a native and citizen of Indonesia,

challenges the Board of Immigration Appeals (BIA) order denying

Yanto’s motion to reconsider as untimely.     We find no error and

affirm.

                                  I.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In April 2002, an Immigration Judge denied Yanto’s asylum

application on grounds that Yanto failed to provide credible

evidence in support of his claims.          The Board dismissed Yanto’s

appeal   after   finding    that    the    immigration    judge’s   adverse

credibility   findings     were    supported   by   the   record.     Yanto

petitioned for review of that decision with this court and in

November 2004, we denied that petition.

     On December 28, 2004, Yanto moved the Board to reopen his

application for asylum.     Yanto asserted that changed circumstances

in Indonesia necessitated reopening his case.             He asserted that

more riots and violence had occurred in Indonesia since his asylum

hearing and Christians had been targeted by Islamic extremists to

a greater degree.   Yanto also alleged that he had recently become

engaged to an Indonesian asylee.

     The Board, in March of 2005, denied Yanto’s motion to reopen.

The Board concluded that Yanto had not alleged new facts as

required by 8 C.F.R. § 3.2.          Consequently the Board construed

Yanto’s motion as a motion to reconsider its November 6, 2003

decision and denied the motion as untimely.         This appeal followed.

                                     II.

     In order to qualify as a “motion to reopen”, a motion must

state new facts that will be proven and these facts must be

supported by affidavits or other evidentiary material.          8 U.S.C. §

1229(a)(c)(6)(B).   The BIA can deny a motion to reopen if the mover

fails to proffer previously unavailable material evidence.              The

                                      2
Board found that Yanto failed to allege new facts in his motion to

reopen as the Act requires.    The Board viewed Yanto’s submitted

materials regarding country conditions as simply supplemental and

cumulative to evidence already considered by the Board.       After

reviewing the record we are satisfied that the Board did not abuse

its discretion in characterizing the evidence in this way.    Yanto

identified “changed conditions” in Indonesia as “more riots” and

“more violence”.   The focus of his motion, however, is repetition

of his arguments concerning the merits of his fear of returning to

Indonesia as stated by him in his testimony before the Immigration

Judge.   He also details his disagreement with the Immigration

Judge’s conclusion that his earlier testimony was not credible.

Also, much of the evidence Yanto cited in his motion predated his

April 9, 2002 asylum hearing date.   We are satisfied that the Board

did not abuse its discretion in concluding that Yanto failed to

proffer previously unavailable material evidence.     The Board did

not err in denying the motion to reopen and to construe the motion

as one to reconsider.

     Under 8 CFR § 1003.19(b), a motion to reconsider “must be

filed with Board within 30 days after the mailing of the Board

decision or on or before July 31, 1996 whichever is later”.

Because Yanto’s motion was filed more than one year after the

Board’s November 6, 2003 decision, it was untimely and the Board

did not err in denying the motion.         We, therefore, deny the

petition for review.

                                 3
DENIED.




          4